Johnston, C. J.
(dissenting) : The strip of land which has been paved had been used by the public as a street for more than twenty years. Although the title to the strip is in the railway company, and although the company may take possession of the strip and use it for railway purposes whenever such use becomes necessary, the injunction asked for by the owner against the occupation and use of the strip as a street was denied. (Railway Co. v. O’Leary, 79 Kan. 664, 100 Pac. 628.) The theory of that decision is that the public was entitled to the present use of the strip as a street and had the authority to pave it. If the public did not have the *63right to use it as a street the owner would surely have been entitled to an order enjoining the possession and use of its property by the public. If it is not to be regarded as á street and there is no authority to pave it, then it seems to me that the O’Leary case was erroneously decided. A street may be legally laid over and across a right of way of a railroad, and since this strip has been treated as a street and .the authority to pave it confirmed it seems to me that the abutting owners, whoever they may be, are required to contribute towards the cost of the pavement.
Smith, J., concurs in this dissent.